internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 7-plr-107062-98 date date legend spouse a b decedent son c d a grandson granddaughter e f g h plr-107062-98 i court j dear sir in a letter dated you requested several rulings concerning the generation-skipping_transfer gst tax consequences of the exercise of a testamentary special_power_of_appointment this letter responds to your request the facts and representations submitted are summarized as follows spouse died testate on a spouse’s last will and testament is dated b after certain specific bequests article third paragraph a iii of spouse’s will directs the trustee to divide spouse’s residuary_estate after the deduction of specified expenses into two parts part a the marital trust and part b the by-pass trust article third paragraph e of spouse’s will provides that the income of the by-pass trust is to be paid quarterly to decedent during decedent’s lifetime on decedent’s death the principal of the by-pass trust and all accumulations thereon is to be paid to such person or persons as decedent may by decedent’s will designate by name and description or class from among the following son son’s spouse and any or all of the descendants of son and the spouses of those descendants article third paragraph e of spouse’s will further provides that in the event that decedent dies without exercising the testamentary special_power_of_appointment the principal of the by-pass trust and all accumulations thereon is to be paid over absolutely to son if he is then living if son is not then living the principal of the by-pass trust and all accumulations thereon is to be divided equally among such of spouse’s issue if any as are then living per stirpes and not per capita decedent died testate on c decedent’s will is dated d in paragraph fourth of decedent’s last will and testament decedent exercised the testamentary special_power_of_appointment granted to decedent under paragraph third subparagraph e of spouse’s will plr-107062-98 paragraph fourth of decedent’s will directs that if son survives decedent decedent’s residuary_estate including any property over which decedent had a special_power_of_appointment under spouse’s will is to be divided into two parts the exempt part and the non-exempt part the exempt part is to consist of an amount equal to the maximum federal gst tax exemption equivalent in decedent’s estate under sec_2631 of the internal_revenue_code which is not otherwise allocated during decedent’s lifetime or at death the non-exempt part is to consist of the excess of decedent’s residuary_estate over the exempt part the exempt part is to be held in trust for the benefit of son the trustees are to distribute all of the net_income from the exempt part to son in quarter-annual or more frequent intervals as the trustees may determine for the duration of son’s lifetime in addition the trustees are to pay over and distribute to son so much of the principal as the trustees deem necessary for his needs of health maintenance and support at any time during son’s lifetime and on son’s death the trustees are to pay over transfer convey assign and administer upon such estates in trust or otherwise in such amounts or share any part or all of the property then held in trust to among or on behalf of decedent’s grandchildren and their issue and son’s spouse a as son from time to time directs and appoints by instrument executed during his lifetime or under his last will and testament the exercise of the special_power_of_appointment whether during son’s lifetime or by his will is to refer specifically to the special_power_of_appointment granted under the exempt part on son’s death the remaining unappointed trust estate is to be paid over and distributed in accordance with the terms and conditions of paragraph fifth of decedent’s will the non-exempt part is to pass to son if surviving outright and free of trust in the event son is not surviving then the property in the non-exempt part is to pass to son’s issue in equal shares per stirpes subject_to the provisions of paragraph eighth of decedent’s will paragraph fifth of decedent’s will provides that on son’s death the remaining trust estate under subparagraph a or in the event son predeceases decedent decedent’s residuary_estate as the case may be is to be divided into two equal shares one share to be held for grandson or his issue collectively if he is not surviving and one share to be held for granddaughter or her issue collectively if she is not surviving provided however that if either grandchild is not then surviving and if the deceased grandchild leaves no issue then surviving then the deceased grandchild’s share is to be held under the provisions of paragraph fifth for the benefit of the surviving grandchild or his or her respective issue collectively if he or she is not surviving plr-107062-98 paragraph eighth of decedent’s will provides that if any legatee or distributee under the will has not attained the age of years at the time specified for the outright distribution of his or her share then and in such event notwithstanding such direction the distribution of the beneficiary’s share is to be postponed and the beneficiary’s parent or guardian is to hold the same in trust until the beneficiary attains the age of years until that time the parent or guardian is to apply so much of the net_income and if that is not sufficient so much of the principal as the parent or guardian deems to be necessary to meet the beneficiary’s needs of health maintenance support and education and is to accumulate any income not so applied the principal and accumulated income if any is nevertheless to vest in interest in the beneficiary and is to be distributed to the beneficiary upon his or her attaining the age of years or in the event of his or her death prior thereto is to be distributed to his or her surviving issue per stirpes and if there be no issue to his or her brothers or sisters if any in equal shares otherwise to decedent’s surviving issue per stirpes in any event the parent or guardian is to make the final distribution of principal and accumulated income no later than years after the last to die of spouse and decedent’s issue who are surviving at the time of decedent’s death son as a beneficiary and sole executor of the last will and testament of decedent petitioned court for the clarification of certain language contained within decedent’s will and a certain trust established under decedent’s will on j court ruled as follows the second sentence of paragraph fourth of decedent’s will which provided for the funding for the exempt part and the non-exempt part was stricken in its entirety and in its place the following sentence was inserted the exempt part shall consist of a all of the assets of the trust designated as part b under the last will and testament of spouse over which i decedent was granted a special_power_of_appointment which power i have exercised under the provisions of this paragraph fourth plus b an amount equal to the maximum federal generation skipping transfer_tax exemption equivalent in my estate under sec_2631 of the internal_revenue_code or such other section of like import which is not otherwise allocated during my lifetime or at my death subparagraph a of paragraph fourth of decedent’s will which granted son a special_power_of_appointment over the assets of the exempt part was stricken in its entirety and in its place the following was inserted at any time or times during the lifetime of son and upon the death of son the trustees shall pay over transfer convey assign and administer upon such estates in trust or otherwise in such amounts or shares any part or all of the property then in trust to among or on behalf of my grandchild plr-107062-98 grandson and his issue and my grandchild granddaughter and her issue and son’s spouse a as son shall from time to time direct and appoint by an instrument executed during the lifetime of son provided the vesting absolute ownership or power of alienation of an interest in the appointed property passing in trust or otherwise shall not be postponed or suspended beyond years after the last to die of son grandson and granddaughter the perpetuities savings_clause in the last sentence of paragraph eighth of decedent’s will which provided for the final distribution of principal and accumulated income no later then years after the last to die of spouse and decedent’s issue living at the time of decedent’s death was stricken in its entirety and in its place the following was inserted in any event such parent or guardian shall make the final distribution of principal and accumulated income no later than years after the last to die of son grandson and granddaughter it is represented that the by-pass trust created under spouse’s will was irrevocable on date and there have been no additions to it since that date it is also represented that at the time of decedent’s death decedent had not allocated any of decedent’s available gst tax exemption you have requested the following rulings the by-pass trust created under spouse’s will is exempt from the gst tax because it became irrevocable on or before date and no additions actual or constructive have been made to it since that date the exercise of decedent’s testamentary special_power_of_appointment to appoint the assets of the by-pass trust to the exempt part will not be considered a constructive_addition to the by-pass trust for purposes of the gst tax if the exempt part is funded with i all of the assets passing pursuant to decedent’s will net of federal estate_tax and other expenses limited by the available gst tax exemption and ii all of the assets of the by-pass trust as a result of the exercise of decedent’s special_power_of_appointment the exempt part will have an inclusion_ratio of zero for purposes of the gst tax sec_2601 imposes a tax on every generation-skipping_transfer made by the transferor to a skip-person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the provisions of chapter do not apply to any generation-skipping plr-107062-98 transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust as defined in sec_2652 in existence on date is considered an irrevocable_trust sec_26_2601-1 provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 is not treated as an addition to a_trust if- such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years plus if necessary a reasonable period of gestation the perpetuities period for purposes of sec_26_2601-1 the exercise of a power_of_appointment that validly postpones or suspends the vesting absolute ownership or power of alienation of an interest in property for a term of years that will not exceed years measured from the date of creation of the trust will not be considered an exercise that postpones or suspends vesting absolute ownership or the power of alienation beyond the perpetuities period if a power is exercised by creating another power it is deemed to be exercised to whatever extent the second power may be exercised sec_2631 provides that for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption of dollar_figure that may be allocated by that individual or his executor to any property with respect to which the individual is the transferor an allocation under sec_2631 once made is irrevocable sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for the individual’s estate determined without regard to extensions regardless of whether the return is required to be filed sec_2641 provides that for purposes of chapter the term applicable_rate means with respect to any generation-skipping_transfer the product of-- the maximum_federal_estate_tax_rate and plr-107062-98 the inclusion_ratio with respect to the transfer sec_2642 provides that for purposes of chapter except as otherwise provided in sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is the excess if any of over- a except as provided in subparagraph b the applicable_fraction determined for the trust from which the transfer is made or b in the case of a direct_skip the applicable_fraction determined for the skip sec_2642 provides that for purposes of sec_2642 the applicable_fraction is a fraction- a the numerator of which is the amount of the gst_exemption allocated to the trust or in the case of a direct_skip allocated to the property transferred in the skip and b the denominator of which is- i the value of the property transferred to the trust or involved in the direct_skip reduced by ii the sum of- i any federal estate_tax or state death_tax actually recovered from the trust attributable to the property and ii any charitable deduction allowed under sec_2055 or sec_2522 with respect to the property sec_2652 provides that except as provided in this subsection or sec_2653 the term transferor means- a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which the individual is the transferor sec_26_2652-1 provides that except as otherwise provided in plr-107062-98 sec_26_2652-1 the individual with respect to whom property was most recently subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter an individual is treated as transferring any property with respect to which the individual is the transferor thus a person may be a transferor even though there is no transfer of property under local law at the time the federal estate or gift_tax applies sec_26_2654-1 provides that if there is more than one transferor with respect to a_trust the portions of the trust attributable to the different transferors are treated as separate trusts for purposes of chapter treatment of a single trust as separate trusts under this paragraph a does not permit treatment of those portions as separate trusts for purposes of filing of returns and payment of tax for purposes of computing any other tax imposed under the internal_revenue_code also additions to and distributions from such trusts are allocated pro_rata among the separate trusts unless otherwise expressly provided in the governing instrument sec_26_2654-1 provides that if an individual makes an addition to a_trust of which the individual is not the sole transferor the portion of the single trust attributable to each separate trust is determined by multiplying the fair_market_value of the single trust immediately after the contribution by a fraction the numerator of the fraction is the value of the separate trust immediately after the contribution the denominator of the fraction is the fair_market_value of all the property in the single trust immediately_after_the_transfer based on the information submitted and the representations made we conclude as follows the by-pass trust created under spouse’s will is exempt from the gst tax because it became irrevocable on or before date and no additions actual or constructive have been made to it since that date the exercise of decedent’s testamentary special_power_of_appointment to appoint the assets of the by-pass trust to the exempt part will not postpone or suspend vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of the creation of the by-pass trust extending beyond any life in being at the date of the creation of the by-pass trust plus a period of years therefore we conclude that decedent’s exercise of the testamentary special_power_of_appointment is not treated as an addition to the by-pass trust pursuant to sec_26_2601-1 spouse is the transferor for gst tax purposes of the portion of the exempt part attributable to the assets of the by-pass trust decedent is the transferor for gst tax purposes of the portion of the exempt part attributable to the assets from decedent’s estate the portion of the exempt part for which spouse is the transferor plr-107062-98 and the portion of the exempt part for which decedent is the transferor are treated as separate trusts for gst tax purposes pursuant to sec_26_2654-1 the portion of exempt part consisting of the trust for which spouse is the transferor is exempt from the gst tax therefore provided distributions from the exempt part are allocated pro_rata between the two separate trusts distributions from and terminations with respect to the portion of the exempt part for which spouse is the transferor will be exempt from the gst tax if the portion of the exempt part for which decedent is the transferor is funded with all of the assets passing pursuant to decedent’s will net of federal estate_tax and other expenses limited by the available gst tax exemption the portion of the assets of the exempt part for which decedent is the transferor will have an inclusion_ratio of zero therefore provided distributions from the exempt part are allocated pro_rata between the trust for which decedent is the transferor and the trust for which spouse is the transferor distributions from and terminations with respect to the portion of the exempt part for which decedent is the transferor will be exempt from the gst tax except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter under the cited provisions or any other provision of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely yours christine e ellison christine e ellison office of assistant chief_counsel passthroughs and special industries chief branch no
